[Cite as Peoples v. Johnson, 2014-Ohio-800.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



David A. Peoples, #567-128,                         :

                Relator,                            :

v.                                                  :             No. 13AP-636

Judge David L. Johnson et al.,                      :        (REGULAR CALENDAR)

                Respondents.                        :




                                         D E C I S I O N

                                     Rendered on March 4, 2014


                David A. Peoples, pro se.

                                               IN MANDAMUS


BROWN, J.
        {¶ 1} Relator, David A. Peoples, has filed this original action requesting that this
court issue a writ of mandamus against respondents, The Honorable David L. Johnson
and Maryellen O'Shaughnessy.
        {¶ 2} This matter was referred to a magistrate of this court pursuant to Civ.R.
53(C) and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
appended decision, including findings of fact and conclusions of law, and recommended
that this court dismiss relator's request for a writ of mandamus. No objections have been
filed to that decision.
        {¶ 3} As there have been no objections filed to the magistrate's decision, and it
contains no error of law or other defect on its face, based on an independent review of the
No. 13AP-636                                                                             2

file, this court adopts the magistrate’s decision. Relator's request for a writ of mandamus
is dismissed.
                                                                         Action dismissed.


                          SADLER, P.J., and TYACK, J., concur.

                              ____________________
No. 13AP-636                                                                             3

                                        APPENDIX


                         IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT


David A. Peoples, #567-128,                   :

              Relator,                        :

v.                                            :                  No. 13AP-636

Judge David L. Johnson et al.,                :            (REGULAR CALENDAR)

              Respondents.                    :




                     MA G I S T R A T E ' S D E C I S I O N

                                 Rendered on August 29, 2013


              David A. Peoples, pro se.


                                   IN MANDAMUS
                              ON SUA SPONTE DISMISSAL

      {¶ 4}    In this original action, relator, David A. Peoples, an inmate of the Ross
Correctional Institution ("RCI"), requests that a writ of mandamus issue against
respondent The Honorable David L. Johnson, and respondent Maryellen O'Shaughnessy,
the clerk of the Franklin County Court of Common Pleas.
Findings of Fact:
      {¶ 5} 1. On July 23, 2013, relator, an RCI inmate, filed this original action against
the respondents.
      {¶ 6} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
No. 13AP-636                                                                                   4

       {¶ 7} 3. Relator has not filed an affidavit that he is seeking a waiver of pre-
payment of this court's filing fees. However, relator has filed a document captioned
"Affidavit of Indigence & Affidavit of Poverty" that he executed on July 15, 2013.
       {¶ 8} 4. Relator has not filed a statement that sets forth the balance in his inmate
account for each of the preceding six months, as certified by the institutional cashier
pursuant to R.C. 2969.25(C)(1).
       {¶ 9} 5. Relator has not filed an affidavit, pursuant to R.C. 2969.25(A) that
contains a description of each civil action or appeal of a civil action that relator has filed in
the previous five years in any state or federal court.
Conclusions of Law:
       {¶ 10} It is the magistrate's decision that this court sua sponte dismiss this action.
R.C. 2969.25 states:
              (A) At the time that an inmate commences a civil action or
              appeal against a government entity or employee, the inmate
              shall file with the court an affidavit that contains a
              description of each civil action or appeal of a civil action that
              the inmate has filed in the previous five years in any state or
              federal court.

              ***

              (C) If an inmate who files a civil action or appeal against a
              government entity or employee seeks a waiver of the
              prepayment of the full filing fees assessed by the court in
              which the action or appeal is filed, the inmate shall file with
              the complaint or notice of appeal an affidavit that the inmate
              is seeking a waiver of the prepayment of the court's full filing
              fees and an affidavit of indigency. The affidavit of waiver and
              the affidavit of indigency shall contain all of the following:

              (1) A statement that sets forth the balance in the inmate
              account of the inmate for each of the preceding six months,
              as certified by the institutional cashier;

              (2) A statement that sets forth all other cash and things of
              value owned by the inmate at that time.

       {¶ 11} Relator's failure to meet the mandatory filing requirements of R.C.
2969.25(A) requires dismissal of this action. Fuqua v. Williams, 100 Ohio St.3d 211,
No. 13AP-636                                                                                5

2003-Ohio-5533; Hawkins v. S. Ohio Corr. Facility, 102 Ohio St.3d 299, 2004-Ohio-
2893.
        {¶ 12} Accordingly, it is the magistrate's decision that this court sua sponte dismiss
this action.


                                           /S/ MAGISTRATE
                                           KENNETH W. MACKE




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign
               as error on appeal the court's adoption of any factual finding
               or legal conclusion, whether or not specifically designated as
               a finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically
               objects to that factual finding or legal conclusion as required
               by Civ.R. 53(D)(3)(b).